Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments
The notice of allowance mailed on 08/03/2021 has been amended as follows:

PTOL- Issue Classification has been amended, since the claim index has been fixed and attached.

There is not further change in the notice of allowance mailed on 08/03/2021.


/SHAFIQ MIAN/            Primary Examiner, Art Unit 3746
August 6, 2021